COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Juan Jose Navarro v. The State of Texas

Appellate case number:      01-22-00325-CR

Trial court case number: 1686011

Trial court:                339th District Court of Harris County

       Appellant, Juan Jose Navarro, filed a notice of appeal of his conviction of the felony
offense of violation of a protective order. On August 30, 2022, we abated the appeal and
remanded to the trial court to conduct a hearing to determine:
          (1)    If, without the appellant’s fault, a significant exhibit was lost or destroyed;
          (2)    If the lost or destroyed exhibit is necessary to the appeal’s resolution; and
          (3)    If the lost or destroyed exhibit can be replaced either by agreement of the parties
                 or with a copy determined by the trial court to accurately duplicate with
                 reasonable certainty the original exhibit.
See TEX. R. APP. P. 34.6(f). On September 23, 2022, a supplemental clerk’s record was filed.
The supplemental clerk’s record contained Joint Proposed Findings of Fact, Conclusions of Law,
and an Order to Replace Corrupted Exhibit with a Duplicate Copy by Agreement of the Parties.
The trial court signed the order on September 22, 2022.
          The abatement of this case is lifted and the case is reinstated on this Court’s active
docket.

        On September 27, 2022, Appellant filed a motion for extension of time in which to file
his brief. Appellant’s motion is granted. His brief is due October 26, 2022. Appellee’s brief is
due thirty days after Appellant’s brief is filed. TEX. R. APP. P. 38.6(b).
          It is so ORDERED.


Judge’s signature: __________/s/ Julie Countiss___________
                            Acting individually

Date: October 4, 2022